Exhibit 10.16

 

24/11/17-10:25:10 UmkcPrt3TRA~E-9210-000001 1

 

Instance Type and Transmission

 



 

Notification (Transmission) of Original sent to SWIFT (ACK) 

Network Delivery Status : Network Ack Priority/Delivery : Normal Messade Input
Reference : 0925 171124UMKCUS44BINT2711689795

 

Message Header

 



 

swift Input : FIN 700 Issue of a Documentary credit

 

Sender : UMKCUS44INT     UMB BANK, N.A.     (TRADE SERVICES)     KANSAS CITY,MO
US Receiver : UNCRITMMDIR     UNICREDIT S.P.A.     (HEAD OFFICE)     MILANO IT

 

Message Text

 



 

27:   Sequence of Total     1/2 40A:   Form of Documentary Credit    
IRREVOCABLE STANDBY 20:   Documentary Credit Number     SB50533 31c:   Date of
Issue     171124 40E:   Applicable Rules     UCP LATEST VERSION 31D:   Date and
Place of Expiry     2104300UR COUNTERS 50:   Applicant     ITTELLA
INTERNATIONAL,INC.     6305 ALONDRA BOULEVARD     PARAMOUNT, CA 90723 59:  
Beneficiary - Name & Address     UNICREDIT S.P.A.     PIAZZA GAE AULENTI -
UNICREDIT     TOWER B-6, 20154 MILAN - ITALY 32B:   Currency Code, Amount    
Currency : EUR (EURO)     Amount   : #750,000.# 41A:   Available With...By... -
FI BIC     UMKCUS44INT     UMB BANK, N.A.     (TRADE SERVICES)     KANSAS
CITY,MO US     BY PAYMENT 46A:   Documents Required     FUNDS UNDER THIS CREDIT
ARE AVAILABLE AGAINST PRESENTATION OF:     A) A SIGNED STATEMENT SENT BY AN
AUTHORIZED REPRESENTATIVE OF UNI CREDIT S.P.A., ADDRESSED TO US AT UMB BANK,
N.A., 1008 OAK. STREET, KANSAS CITY, MISSOURI 64106, ATTN: INTERNATIONAL TRADE
SERVICES, OR     B) AN AUTHENTICATED SWIFT MESSAGE SENT BY AN AUTHORIZED
REPRESENT ATIVE OF UNICREDIT S.P.A., TO SWIFT BIC: UMKCUS44INT           EITHER
OF WHICH TO BE IN THE FOLLOWING FORMAT (WITH THE BLANKS COMPLETED):          
QUOTE THE UNDERSIGNED, AN AUTHORIZED REPRESENTATIVE OF UNICREDIT S.P.A.,
CERTIFIES THAT A COMPLIANT DEMAND HAS BEEN RECEIVED UNDER GUARANTEE NUMBER XX
ISSUED BY UNICREDIT S.P.A. IN FAVOR OF ESOG EL S.R.L. IN LIQUIDAZIONE ON BEHALF
OF ITTELLA ITALY S.R.L., AND THE AMOUNT OF EUR XX IS DUE UNICREDIT S.P.A. UNDER
UMB BANK, N.A. LETTER OF CREDIT NO. SB50533.UNQUOTE

 

 

 

 



24/11/17-10:25:10 UmkcPrt3TRA~E-9210-000001 2

 

    THIS CREDIT IS ISSUED TO INDUCE ISSUANCE BY UNICREDIT SPA, MILAN ITALY OF A
BANK GUARANTEE ON OUR BEHALF SUBSTANTIALLY AS FOLLOWS IN FIELD 47A (SPECIAL
CONDITIONS).     UPON ISSUANCE OF THE REQUESTED BANK GUARANTEE PLEASE SEND YOUR
AU THENTICATED SWIFT MESSAGE TO US (UMKCUS44INT) CONFIRMING SUCH ISS UANCE,
INCLUDING THE BANK GUARANTEE REFERENCE NUMBER. ALL BANKING CHARGES INCURRED BY
UNICREDIT SPA ARE FOR THE ACCOUNT OF ITTELLA ITALY S.R.L., AND WILL BE COLLECTED
BY UMB BANK, N.A. ON YOUR BEH ALF UPON YOUR REQUEST.     WE ENGAGE WITH YOU THAT
DEMANDS FOR PAYMENT PRESENTED IN COMPLIAN CE WITH THE TERMS AND CONDITIONS OF
THIS CREDIT WILL BE DULY HONO RED ON PRESENTATION IF PRESENTED ON OR BEFORE THE
EXPIRY DATE.

 

47A:   Additional conditions     (carta intestata della banca)     QUOTE:     A:
    Esogel in liquidazione s.r.l.           Data, luogo: xxx           Oggetto:
Fideiussione bancaria n. xxx           Premesso che

 

    (A) ai sensi del contratto di affitto di ramo d'azienda concluso il 16
ottobre 2017 con scrittura autenticata dal Notaio italiano Coppola Rep. n.
77.752, Raccolta 41.700, tra "STONEGATE FOODS S. R.L." (poi rinominata "Ittella
Italy S.r.l." il 25 ottobre 201 7), con sede legale a PIZZO (Vv) Via Riviera,
Prangi Lotto Colace SNC, CAP 89812, codice fiscale italiano 03393170794, una
societa organizzata ai sensi deTTa legge italiana, (1' "Affittuario") e "ESOGEL
s.r.l. in liquidazione" una societa organizzata ai se nsi della legge italiana,
con sede legale in Prossedi (LT), colle la Torre, Via La Torre or Strada della
Casaina, s.n.c., codice fi scale italiano 02583730599 (il "Concedente"), it
Concedente ha affittato all'Affittuario un ramo d'azienda situato in Prossedi
(LT) costituito da un edificio e relativi impianti e autori-zzazio ne per
condurre la produzione e la conservazione di prodotti alim entari surgelati (il
"Contratto di Affitto"),           (B) ai sensi del Contratto di Affitto,
l'Affittuario ha l'obbligo di pagare al Concedente it canone in rate mensili
anticipate di E uro 25.000,00, oltre IVA, entro it decimo giorno di ciascun mese
(1' "Obbligazione di Pagamento del Canone"), cosi per n.42 (qua rantadue) mesi
complessivi, salvo l'esercizio anticipato del diri tto di opzione di acquisto
del ramo di azienda,           (C) ai sensi del Contratto di Affitto, a garanzia
dell'obbligazio ne di pagamento del canone, l'Affittuario deve consegnare al
conc edente una fideiussione bancaria, emessa in favore del Concedente, per un
importo totale di Euro 750.000,00 (settecentoc inquantamila) e valida per un
periodo di 42 mesi, i.e. firm al 15 aprile 2021,con riduzione automatica ad Euro
450.000,00 - in asse nza di escussione - alla fine del secondo anno, come meglio
speci ficato infra,           (D) it Contratto di Affitto e regolato dalla legge
italiana e sog getto alla giurisdizione esclusiva del Tribunale di Latina      
    ora, pertanto, si conviene quanto segue.           Su ordine e per conto
dell'Affittuario, la banca sottoscritta (, con sede legale in xx, in persona di
xx) (in seguito, la "Banca"), emette la presente fideiussione in favore del
Concede nte per l'ammontare massimo di Euro 750.000,00 (settecentocinquan
tamila) (1' "Importo Garantito"), al fine di assicurare l'obbli gazione,di
Pagamento del Canone ai seguenti termini e condizioni (la "Fi deiussione
Bancaria"). Allo scadere del secondo anno da ll'emissione della Fideiussione
Bancaria e cioe alla data del (g g/mm/aaaa), l'importo Garantito si ridurra
automaticamente, senza necessita di modifica, ad Euro 450.000,00 (Euro
quattrocentocinq uantamila/00): pertanto decorsi ulteriori 15 giorni da tale
data, ogni even tuale richiesta di pagamento per importi superior i a tale cifra
non sara considerata conforme ai sensi della prese nte Fideiussione Bancaria.  
  La Banca emette la presente Fideiussione Bancaria all'espressa co ndizione del
beneficio della preventiva escussione nei confronti dell'Affittuario nel senso
di non dover pagare prima che it conce dente non abbia esperito i rimedi nei
confronti dell'Affittuario indicati di seguito, sulla base di quanto precede,
prima che it c oncedente possa chiedere alla Banca it pagamento ai sensi della p
resente Fideiussione Bancaria, it Concedente deve ottenere un tit olo esecutivo
di pagamento nei confronti dell'Affittuario e deve avere eseguito senza successo
it titolo esecutivo di pagamento ne i confronti dell'Affittuario, come meglio
sotto specificato._           Qualsiasi richiesta di pagamento alla Banca deve
essere inviata d al Concedente, unitamente ad una copia autenticata-:

 

 

 

 



24/11/17-10:25:10 UmkcPrt3TRADE-9210-000001 3

 

    (i) del titolo esecutivo di pagamento in favore del Concedente e nei
confronti dell'Affittuario per il pagamento del canone scadut o ai sensi del
Contratto di Affitto, e     (ii) di una dichiarazione dell'Ufficiale Giudiziario
italiano che mostri che la prima esecuzione sui beni dell'Affittuario sulla ba
se del Titolo Esecutivo di Pagamento e insufficiente, in tutto o in parte, per
soddisfare il credito del Concedente ai sensi dell' Obbligazione di Pagamento
del Canone.           A condizione che i documenti di cui sopra siano ricevuti
dalla Ba nca, la Banca si impegna a pagare, fino all'Importo Garantito, qu
alsiasi importo dovuto dall'Affittuario al Concedente per l'obbli gazione di
Pagamento del Canone e come risultante dei documenti d i cui sopra, entro 10
giorni lavorativi dopo il ricevimento dei s uddetti documenti. Ogni pagamento
effettuato dalla Banca ai sensi della presente Fideiussione Bancaria, verra
portato a riduzione d ell'Importo Garantito.           La presente Fideiussione
Bancaria puo essere eseguita una o piu v olte, fino all'Importo Garantito,
essendo espressamente pattuito che l'Importo Garantito si riterra ridotto per
qualsivoglia impor to pagato, per qualunque ragione, dalla Banca al Concedente
ai se nsi della presente Fideiussione Bancaria.     continued in SWIFT MT 701
71B:   Charges     ALL BANKING CHARGES OTHER THAN THE     ISSUING BANK'S CHARGES
ARE FOR     THE ACCOUNT OF THE BENEFICIARY. 49:   Confirmation Instructions    
WITHOUT 78:   Instr to Payg/Accptg/Negotg Bank     DOCUMENTS MUST BE SENT TO UMB
BANK, N.A., INTERNATIONAL TRADE     SERVICES, 1008 OAK STREET, KANSAS CITY,
MISSOURI 64106 USA     IN ONE LOT VIA EXPRESS AIR COURIER.     THIS IS THE
OPERATIVE CREDIT INSTRUMENT. 72:   Sender to Receiver Information     Please
acknowledge receipt.

 

Message Trailer

 



 

{CHK:CClE72BDC39C}

PKI Signature: MAC-Equivalent

 

Interventions

 



 

Category : Network Report Creation Time : 24/11/17 10:24:58 Application : SWIFT
Interface Operator : SYSTEM

Text

{l:F21UMKCUS44BINT2711689795}{4:{177:1711240925}{451:0}}

*End of Message

 

 

 

 



24/11/17-10:38:19 UmkcPrt3TRADE-9211-000001 1

 

Instance Type and Transmission

 



 

Notification (Transmission) of Original sent to SWIFT (ACK) 

Network Delivery Status : Network Ack Priority/Delivery : Normal Message Input
Reference : 0938 171124UMKCUS44BINT2711689799

 

Message Header

 



 

Swift Input : FIN 701 Issue of a Documentary Credit

 

Sender : UMKCUS44INT     UMB BANK, N.A.     (TRADE SERVICES)     KANSAS CITY, MO
US Receiver : UNCRITMMDIR     UNICREDIT S.P.A.     (HEAD OFFICE)     MILANO IT

 

Message Text

 



 

27:   Sequence of Total     2/2 20:   Documentary Credit Number     SB50533 47B:
  Additional Conditions     Qualsiasi pagamento da parte della Banca sara
effettuato in Euro.           La presente Fideiussione Bancaria entra in vigore
dalla data odie rna e rimarra valida ed efficace fino al 15 aprile 2021 (la ''Da
to Finale di Scadenza"). Ogni richiesta di pagamento ai sensi de lla presente
Fideiussione Bancaria dovra pervenirci entro e non o ltre it 30 aprile 2021 a
pena di decadenza, non intendendo la sot toscritta Banca, in deroga al disposto
dell'art. 1957 C.C. rimane re obbligata dopo la scadenza di tale termine. Dopo
tale data ci considereremo automaticamente e pienamente liberati da ogni e qua
lsiasi obbligazione nei Vostri confronti, anche nel caso in cui 1 a presente
fideiussione non dovesse esserci restituita.           Qualsiasi richiesta di
pagamento da parte del Concedente, e ogni altra comunicazione dal Concedente
alla Banca relativa alla Fidei ussione Bancaria, deve essere effettuata per
iscritto e inviata a lla Banca, con copia per l'Affittuario, tramite
raccomandata con ricevuta di ritorno o consegna a mano, con la sottoscrizione di
p ersone a cio autorizzate. Detta comunicazione sara efficace al mo mento della
ricezione se ricevuta dalla Banca prima o alle 16.00 di un giorno lavorativo,
altrimenti, essa sara efficace a partire dal successivo giorno lavorativo.      
    Le comunicazioni devono essere inviate ai seguenti indirizzi:           se
alla Banca, a:           se al Concedente, a:           Via Appia Km. 56,100 –
Cisterna di Latina (LT)           se all'Affittuario, a:           Ittella Italy
S.r.l., Strada della Casaina, s.n.c., localita Coll e La Torre, Prossedi (LT)  
        o ad altro indirizzo che ciascuna relativa parte puo notificare a lle
altre parti per iscritto.           Alla decorrenza della Data Finale di
Scadenza, la presente Fideiu ssione Bancaria cessera di avere ogni effetto,
indipendentemente dalla circostanza che l'originale della controparte sia
restituit o alla Banca.           La presente Fideiussione Bancaria non puo
essere ceduta a terzi s enza il previo consenso della Banca o dell'Affittuario.
          La presente Fideiussione Bancaria e regolata dalla legge della Re
pubblica Italiana. Qualsiasi controversia che sorga in concession e con la
presente Fideiussione Bancaria sara sottoposta alla giur isdizione esclusiva del
Tribunale di (xx).           Distinti saluti,           (Banca)

 

 

 

  



24/11/17-10:38:19 UmkcPrt3TRADE-9211-000001 2

 

    Ai sensi dell'art. 1341 C.C. si approvano esplicitamente i seguen ti punti:
          Deroga al disposto dell'art. 1957 C.C.           Foro competente.    
      (Banta)     UNQUOTE

 

Message Trailer

 



 

{CHK:E43DB174ABCB}

PKI Signature: MAC–Equivalent

 

Interventions

 



 

Category : Network Report Creation Time : 24/11/17 10:38:10 Application : SWIFT
Interface Operator : SYSTEM

Text

{1:F21UMKCUS44BINT2711689799}{4:{177:1711240938}{451:0}}

*End of Message

 

 

 



 

 